Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 5 March 1809
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear wife.
Washington 5. March 1809.

We have at length got through the argument on the Cause for which I came here. It was finished yesterday after having taken up nearly four days—The opinion of the Court will probably be given in the course of the week, and my intention is to leave this place, to-morrow week, which will be the 13th:—I depend therefore upon the pleasure of seeing you again at latest in three weeks from this day.
The Oath of office was yesterday administered to the new President in the chamber of the Representatives—He delivered a short speech, which you will without doubt see in the newspapers before you can receive this letter; it is in very general terms, and was spoken in a tone of voice so low, that scarcely any part of it was heard by three fourths of the Audience.
The body of the house was excessively crowded, and the galleries were equally thronged; which gave it altogether a very magnificent appearance—The City was very much crowded with Strangers, and I believe I may say without exaggeration that in the course of the day yesterday I saw more people, than in the whole time I have ever been here.
Immediately after the ceremony was performed the President and his Lady, received company at their own house; I paid my visit with your Mamma and Mr: and Mrs: Hellen—It was not at the President’s house, which Mr: Jefferson has not yet left—He was with the company who visited his successor.
In the Evening there was a Ball at Long’s, on the Capitol-Hill; the house which last Winter was kept by Stelle—The crowd there too was excessive—The rooms suffocating, and the entertainment bad—Your Sister Hellen literally took me with her, for I should not have gone, but at her special invitation that I would attend her—The President and his family were also there—and also Mr: Jefferson—I had some conversation with him in the course of the Evening, in the course of which he asked me whether I continued as fond of POETRY as I was in my youth—I told him yes—that I did not perceive I had lost any of my relish for good poetry; though my taste for the minor poets, and particularly for amatory verses was not so keen as it had been when I was young—He said he was still fond of reading Homer, but did not take much delight in Virgil.
Congress you know have broken up, after repealing partially the Embargo, after the 15th: of this Month, partially, and totally at the end of the next Session of Congress—substituting a non-intercourse with France and England to commence on the 20th: of May. I believe that nothing better upon the whole could have been done; though in Congress it did not suit the views of either party—My time, my reason and my feelings have been so much engross’d by the business which brought me here, that I have neither examined, nor felt much in relation to the public—
The Senate are to continue in Session two or three days—Principally for the purpose of receiving nominations of the Heads of Departments—Report announces very confidently who they are to be, and adds that there has been some perplexity in fixing upon them—It had been determined that Mr: Gallatin should be Secretary of State—Mr: R. Smith Secretary of the Treasury—Mr: Hamilton of S. Carolina, Secretary at War, and Dr: Eustis Secretary of the Navy—But it is understood that the nomination of Mr: Gallatin to the Department of State would have met with such strong opposition in the Senate, that it was doubtful whether the appointment would be confirmed—The arrangement therefore now is changed, and Mr: R. Smith is to be the Secretary of State—Mr: Gallatin remaining at the head of the Treasury.—Dr: Eustis is certainly to be Secretary of the Navy.
Mr: Blake has not yet arrived here; at least I have not seen him—If he should obtain some employment abroad, the occasion of uneasiness which you express, will cease—
I saw in the newspaper the paragraph to which I suppose you allude, admonishing the aspiring young federal members not to presume as Representatives of the People to have any opinions of their own—But I should not have suspected whence it came, nor whither it was directed, without the intimation in your letter.
As I was going up to the Capitol yesterday morning, I met Mr: Quincy, going in a Hack to Georgetown, to get a passage homewards—He had been disappointed in the expectation of going early in the morning—I suppose he will reach home about the time that you will get this letter.
I have been to Church again with the girls this morning; and heard Mr: Addison—Mr: and Mrs: Harper have been here since I began my letter, with the eldest Miss Caton—I think this young lady very beautiful; and wonder I never thought so before—
The roads as usual at this Season are breaking up; and the Stages as they come and go between here and Baltimore are breaking down—I hope the roads will be better before I leave this place—From Baltimore and New-York, I shall take the water passage—Your answer to this letter, could not get here before I shall be gone, but I shall long to hear from you so much that I would wish you to write me under cover to John A. Smith at New-York—requesting him to keep the letter untill I get there—I shall probably stop one day at Philadelphia.
In the hope of soon embracing you all once more in health and Spirits, I remain ever affectionately your’s.
A.